DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takanashi, US 2013/0093939.
In regard to claim 1, Takanashi, US 2013/0093939, discloses an imaging device, comprising: 

a processor (see figure 2, element 203) having a phase difference detection section, pixel data calculation section, degree of coincidence calculation section, reliability determination section, and focus adjustment section (see para 31-32), wherein 
the phase difference detection section detects a phase difference based on pixel data of the paired phase difference pixels (see para 27-29); 
the pixel data calculation section calculates pixel data of virtual image pixels at positions of the phase difference pixels, or selects pixel data of image pixels around positions of the phase difference pixels (see para 43-44); 
the degree of coincidence calculation section calculates degree of coincidence between each pixel data of the virtual image pixels that have been calculated, or calculates degree of coincidence of each pixel data of image pixels that have been selected for positions of paired phase difference pixels (see para 43-44; 
the reliability determination section determines reliability of the phase difference detection result in accordance with the degree of coincidence (see para 43-44); and 

In regard to claim 2, Takanashi, US 2013/0093939, discloses the imaging device of claim 1, wherein: the reliability determination section determines that reliability is low if the degree of coincidence is lower than a threshold value, and the phase difference detection section detects phase difference by excluding pixel data of the phase difference pixels for which it has been determined that the reliability is low (see para 44).
In regard to claim 4, Takanashi, US 2013/0093939, discloses the imaging device of claim 1, wherein: the phase difference detection section detects phase difference for every ranging area (see para 43 and 47); the degree of coincidence calculation section calculates degree of coincidence for every ranging area (see para 44); the reliability determination section determines reliability for every ranging area (see para 43-47); and the focus adjustment section determines a ranging area for calculating defocus amount of the photographing lens by excluding ranging results for ranging areas of low reliability based on the reliability that has been determined for each ranging area (see para 44-45).
In regard to claim 5, Takanashi, US 2013/0093939, discloses the imaging device of claim 1, wherein: the image sensor has a color filter for every pixel, and the degree of coincidence calculation section calculates degree of coincidence based on pixel data of image pixels that have the same color filter (see para 34, 49-51, and 67).
In regard to claim 6, Takanashi, US 2013/0093939, discloses the imaging device of claim 5, wherein: the degree of coincidence calculation section calculates respective degrees of coincidence of associated pixel data of image pixels that have different color 
In regard to claim 7, Takanashi, US 2013/0093939, discloses the imaging device of claim 5, wherein: the degree of coincidence calculation section calculates respective degrees of coincidence of associated pixel data of a plurality of image pixels that have the same color filter, and the reliability determination section determines reliability based on a plurality of degrees of coincidence for each of the plurality of color filters of the same color (see para 70-73).
In regard to claim 8, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 1, the method of claim 8 is also disclosed (see claim 1 above).
In regard to claim 9, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 2, the method of claim 9 is also disclosed (see claim 2 above).
In regard to claim 11, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 4, the method of claim 11 is also disclosed (see claim 4 above).
In regard to claim 12, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 5, the method of claim 12 is also disclosed (see claim 5 above).
In regard to claim 13, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 6, the method of claim 13 is also disclosed (see claim 6 above).

In regard to claim 15, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 1, the computer-readable medium of claim 15 is also disclosed (see claim 1 above).
In regard to claim 16, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 2, the computer-readable medium of claim 16 is also disclosed (see claim 2 above).
In regard to claim 18, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 4, the computer-readable medium of claim 18 is also disclosed (see claim 4 above).
In regard to claim 19, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 5, the computer-readable medium of claim 19 is also disclosed (see claim 5 above).
In regard to claim 20, since Takanashi, US 2013/0093939, discloses the imaging device and its operation as described above in regard to claim 6, the computer-readable medium of claim 20 is also disclosed (see claim 6 above).

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2016/0295103, discloses an imaging device with focus detection and adjustment.  US 2018/0115729, discloses an imaging device with phase difference detection to focusing.  US 2019/0045133, discloses an imaging device that detects focus state using phase difference.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs